           Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA


        v.                                            CRIMINAL No. 20-cr-10097-GAO

 JUAN PEREZ BUITRAGO, "JC PEREZ,"

           Defendant


                                 SENTENCING MEMORANDUM

       The Government submits its sentencing memorandum in support of its recommendation

that the Court sentence the defendant, Juan Perez Buitrago (“Perez”), to a term of incarceration

of 180 months, 3 years of supervised release, a fine of $350,000, and a $200 special assessment,

order restitution in the amount of $35,590,245, and grant the government’s motion for an order

of forfeiture. This recommendation is commensurate with the scale of Perez’s DME scheme

and the injury the defendant caused to Medicare programs and beneficiaries. The sentence is

also necessary for specific deterrence—Perez shows no remorse and resists accountability for his

crimes. After he signed a plea agreement, Perez secretly set up new DME companies under his

wife’s name and bought more than 30,000 patient referrals. Perez now argues that Medicare

Advantage is not a Medicare program and is not subject to Medicare regulations. Ex. A, Perez

Objections to the Pre-Sentence Report.1 Not only is this argument baseless, as discussed in

Section II.A.1, it also defies Perez’s guilty plea.




       1
         For completeness, the government’s response to Perez’s Objections to the Pre-Sentence
Report are attached as Ex. B.
         Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 2 of 18




I.     FACTUAL BACKGROUND

       A.      Perez Orchestrated a Seven-Year, $109 Million Medicare Fraud Scheme.

       Perez submitted more than $109 million in fraudulent Medicare Advantage claims for

durable medical equipment (“DME”) and received more than $35.5 million in payments from

those plans from 2013 through 2020. Perez’s crimes affected more than 35,000 beneficiaries—

on average, each beneficiaries’ medical insurance paid more than $1,100 to Perez’s fraudulent

companies. See Ex. C, HHS Division of Data Analytics Claims Analysis. Meanwhile,

beneficiaries and caretakers interviewed in this investigation denied requesting, needing, or

being prescribed the DME for which Perez billed. See Ex. D, Interviews with Beneficiaries.

       Perez perpetrated this scheme over seven years, using over two dozen DME companies

and with help from employees and associates—five of whom have been charged in related cases.

United States v. Nathan LaParl, Talia Alexandre, and Stefanie Hirsch, Case No. 20-cr-10223;

United States v. Jessica Jones and Elizabeth Putulin, Case No. 20-cr-10212.

       Perez followed the same general process for each of the 132,000 DME claims that he

submitted. Perez and his employees created shell companies with P.O. Boxes set up in various

states. Perez bought patient referrals—also called patient “leads”—from foreign and domestic

call centers. The call centers used scripts provided by Perez and his associates and asked

Medicare beneficiaries if they were interested in receiving a brace at “little to no cost.” The call

centers provided Perez the patient’s demographic, medical, and insurance information. Next,

Perez and his employees verified the purchased patient information using a healthcare

clearinghouse that they improperly accessed using a Medicare-enrolled company’s credentials.

Perez submitted claims to Medicare Advantage sponsors, often reusing patient data and

fabricating the dates of service. Finally, Perez and his employees received insurance payments


                                                  2
        Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 3 of 18




by check and then purchased DME for about 60% of the paid claims. The DME that Perez

purchased cost an average of $68, while Perez typically billed insurance companies $999 for

each piece of DME.

       B.     Perez Attempted to Continue His DME Scheme After He Executed His Plea
              Agreement

       After Perez’s arrest in December 2019, he claimed to cooperate with the government by

providing information against other DME targets, but did not tell the government that he was

simultaneously setting up a new DME company under his wife’s name. Perez participated in a

proffer session on February 10, 2020, purporting to provide information about several DME

targets; Perez signed a plea agreement May 21, 2020. In June 2020, the government learned that

Perez’s wife, Kathleen Perez, had set up three new DME companies, FP Medical Corp., Mothers

Love Medical Supply Corp., and Nurturing Mothers Supply Corp. Nurturing Mothers Supply

Corp. was a Medicare-enrolled provider that could submit DME claims for Medicare Part B

beneficiaries while Mothers Love Medical Supply Corp. was awaiting Medicare-enrollment. Ex.

E, Perez Medicare Applications. The companies used the same call center, employee, and office

space as Perez’s companies. Ex. F, Interview with Gianna Rowe.

       In a voluntary interview on June 26, 2020, Perez claimed that he was not involved in

creating Kathleen Perez’s DME companies and only learned about the companies around May 1,

2021. Ex. G, Perez Interview Report dated June 26, 2020. Perez told federal agents that shortly

after his arrest in December 2020, he gave his wife the contact information for compliance

officer Mabel Gonzalez but Perez never contacted Gonzalez with respect to Kathleen Perez’s

companies. Id. Perez also denied knowing where Kathleen Perez was buying leads. Id. Instead,

Perez suggested that Kathleen may have learned how Perez ran his companies from an old

employee, Gianna Rowe. Each of these statements was false.
                                               3
          Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 4 of 18




         In reality, Perez (not Kathleen) contacted Mabel Gonzalez who later submitted the

Medicare enrollment applications for Kathleen’s companies. Perez first contacted Mabel

Gonzalez on or around March 6, 2020 to ask about incorporating DME companies, including a

Medicare-enrolled company. Ex. H, Emails between J. Perez and M. Gonzalez. After learning

about the expedited Medicare accreditation procedures because of the COVID-19 pandemic,

Perez wrote to Gonzalez, “I have not been aware of that!!! Wow ok let me get on this.” Id. A

few days later, Perez sent Gonzalez the Tax ID for Nurturing Mothers, which is needed for the

Medicare-enrollment application.

         Perez prepared Kathleen Perez to perpetrate the same fraudulent DME by buying patent

referrals—or patient “leads”—to manufacture insurance claims. Perez helped Kathleen Perez

buy patient referrals, including buying 30,000 “Fresh DME Part B Leads” from Safe Haven Data

and Leads on May 27, 2020, less than a week after Perez signed his plea agreement. Ex. I,

Emails between Perez and Safe Haven. (Using these patient referrals to submit Medicare claims

violates the Anti-Kickback statute. 42 U.S.C. § 1320a-7b.)

         Perez’s cell phone contained detailed notes on how to run Kathleen Perez’s DME

companies. Ex. J, Perez’s Cell Phone Extraction Report. Soon after Nurturing Mothers

Medicare-enrollment application was approved, Perez shared a note saying “Get all call centers

back up… With Gianna [Rowe].” Id. Perez also shared a note, which appears to be a to-do list

for Gianna Rowe, Kathleen Perez’s employee, detailing how to set up the new DME companies.

(See below note created on May 3, 2020.) Perez also shared a note that appears to contain

talking points for Kathleen about what to tell the government, such as “I wasn’t paying for leads

paying hourly for agents to verified [sic] opted in data.” (See below note created on June 16,

2020.)

                                                4
         Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 5 of 18




              Note created 5/3/2020                           Note created 6/16/2020

        Perez’s disregard for the law governing the industry he chose to do business (and make

tens of millions of dollars) in and lack of remorse was also clear from his personal

communications. In late June, 2020, Perez wrote Kathleen two letters, one with instructions on

how to liquidate their assets and the second with notes for their infant daughter. Ex. K, Emails

from Perez to K. Perez. Of his guilty plea, he wrote,

        “Dont trust the goverment and just know money is not everything … I was forced
        to make a decision where it was either me going away or they were going to take
        your mom, Your mom was innocent yes I did some not so bright things but nothing
        was illegal the goverment made plea out or else they were taking your mom. Its not
        what the truth is what they want it to be.”

Id. (errors in original).
                                                 5
         Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 6 of 18




II.    SENTENCING CALCULATION

       The government submits that the appropriate sentencing guideline calculation results in

an offense level of 35, which results in a guideline sentence of 168-210 months. The

government and defendant dispute four sentencing enhancements. The government submits that

the amount of loss is approximately $35.5 million while the defendant claims that the loss

amount is $12 million (See U.S.S.G. § 2B1.1(b)(1)(L)). Additionally, the government agrees

with Probation’s finding that the mass-marketing, federal health care program, and role in

offense enhancements all apply (U.S.S.G. §§ 2B1.1(b)(2)(A)(ii); 2B1.1(b)(7)(iii); and 3B1.1,

respectively).

       Probation seeks several additional enhancements to arrive at a total offense level of 42,

including sophisticated means (U.S.S.G. § 2B1.1(b)(10)(C)), obstruction of justice (U.S.S.G.

§ 3C1.1), and failure to accept responsibility (U.S.S.G. § 31.1). The government takes no

position on these enhancements, in deference to the defendant’s plea agreement.

       A.        Perez Caused a Loss Exceeding $25 Million (U.S.S.G. § 2B1.1(b)(1)(L))

       The appropriate loss amount in this case is $35.5 million: the aggregate amount Perez’s

DME shell companies received from Medicare Advantage sponsors, minus payments that Perez

returned at the sponsors’ request. Ex. L, Total Payments Received from Medicare Advantage

Sponsors. Perez does not provide credible evidence to rebut the government’s calculations, nor

can he explain his $12 million loss calculation. A sentencing court need only make a reasonable

estimate of the loss based on the evidence. U.S.S.G. § 2.B1.1 n3(C). Moreover, in health care

fraud cases involving a government health care program, “the aggregate dollar amount of

fraudulent bills submitted to the Government health care program shall constitute prima facie




                                                6
           Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 7 of 18




evidence of the amount of the intended loss, i.e., is evidence sufficient to establish the amount of

the intended loss, if not rebutted.” U.S.S.G. § 2B1.1 n.3(F)(viii).2

       Here, three independent bases support the fraud loss enhancement where a defendant has

caused over $25 million in losses. First, Perez used patient referrals for all insurance claims,

thus all $35.5 million received from Medicare Advantage sponsors violated the Anti-Kickback

Statute. Second, DME is only eligible for Medicare reimbursement if the patient has a valid

physician’s order for the DME. Perez produced signed physicians’ orders for only $505,000 in

paid claims, which means at least $33.9 million in his claims lacked physicians’ orders. Third,

analysis of Perez’s insurance claims reveals so many indicia of fraud that it is reasonable to

estimate that all of the $35.5 million in payments were fraudulent.

               1.      $35.5 Million in Claims Payments Violated the Anti-Kickback Statute

       All of Perez’s claims originated from patient referrals that he bought from call centers in

violation of the Anti-Kickback Statute. As a result, the loss amount is $35.5 million, the total

Perez received from Medicare Advantage sponsors. Perez concedes that he used beneficiary

information purchased from call centers to create his DME claims. See Pre-Sentence Report ¶¶

12, 14, and 15. In addition, two of Perez’s associates pleaded guilty to selling patient referrals to

Perez. United States v. Nathan LaParl and United States v. Talia Alexandre, Case No. 20-cr-

10223. Two other employees pleaded guilty to assisting Perez in buying patient referrals from




       2
          The government’s loss calculation is extremely conservative. The loss amount is the
greater of actual or intended loss, thus the government could have argued that the intended loss
amount was $109 million, the amount billed to Medicare Advantage sponsors. See United States
v. Iwuala, 789 F.3d 1, 14 (1st Cir. 2015) (“In cases of health-care fraud, courts have regularly
held that the amount billed to Medicare is prima facie evidence of intended loss.”) (collecting
cases).

                                                  7
         Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 8 of 18




call centers. United States v. Jessica Jones and United States v. Elizabeth Putulin, Case No. 20-

cr-10212.

       In contesting the loss amount, Perez advances two arguments that are factually and

legally baseless and inconsistent with his guilty plea in this case. First, Perez claims that the

patient leads purchased from call centers are not “patient referrals.” Ex. A, Perez Objections to

the PSR at ¶¶ 12, 14, and 15 (“These paragraphs incorrectly refer to sales leads as ‘patient

referrals.’ They were not referrals. A flat, predetermined fee was paid for these sales leads.”)

Second, Perez argues that the Medicare Advantage claims submitted by Perez are not Medicare

claims and thus the Medicare Advantage payments were not made “under a Federal health care

program.” Ex. A, Perez Objections to the PSR at ¶¶ 9, 10, 12, 14, 15, 16, 20, 21, 29, 26.

       Both arguments seem to contradict his admission that he violated the Anti-Kickback

Statute, which includes the elements of: (a) making a payment in exchange for a referral of a

patient and (b) the patient’s services were covered, in whole or in part, by a Federal health care

program, such as Medicare. 42 U.S.C. § 1320a-7b. It is not clear how Perez can argue that he

did not buy patient referrals and did not make claims that were covered by a Federal health care

program such as Medicare when he has pleaded guilty to doing just that in violation of the Anti-

Kickback Statute. His plea should end the inquiry.

       As a factual matter, the patient information that Perez purchased from call centers are

patient referrals under the plain text of the Anti-Kickback Statute: Perez made payments to call

centers “to refer an individual to a person for furnishing … of any item for which payment may

be made … under a Federal health care program.” 42 U.S.C. § 1320a-7b. Perez paid call centers

a fixed fee (e.g., $17-$85) for patient information including the patient’s date of birth, address,

insurance policy number, etc. and used that information to submit claims for DME to Medicare

                                                  8
           Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 9 of 18




Advantage sponsors. Courts regularly find that purchasing patient information are referrals

under the Anti-Kickback Statute. In United States v. Ogba, for example, the defendants were

convicted of buying referrals from recruiters who found patients who may be interested in

wheelchairs. 526 F.3d 214, 220 (5th Cir. 2008). See also United States v. Med-Care Diabetic &

Med. Supplies, Inc., No. 1081634CIVRYSKAMPHOP, 2014 WL 12279512, at *4 (S.D. Fla.

Dec. 23, 2014); United States v. Turner, 561 F. App’x 312, 320 (5th Cir. 2014). The Department

of Health and Human Services Office of the Inspector General explicitly forbids providers from

paying a flat rate for patient leads—as Perez did—because they amount to patient referrals in

violation of the Anti-Kickback Statute. See HHS-OIG Advisory Opinion 08-19, issued

10/29/2008, available at https://oig.hhs.gov/fraud/docs/advisoryopinions/2008/AdvOpn08-

19.pdf.

          Nor is there any doubt that Medicare Advantage payments are payments “made in whole

or in part under a Federal health care program,” because they are partially funded by the Centers

for Medicare and Medicaid Services (“CMS”). 42 U.S.C. § 1320a-7b. Enacted in 1965,

Medicare is a federally run health insurance program benefitting primarily those who are 65

years of age and older. Medicare Parts A and B—also known as Original Medicare—are fee-for-

service insurance programs operated by the federal government. 42 U.S.C. § 1395c et seq. (Part

A); 42 U.S.C. § 1395j et seq. (Part B). In 1997, Congress enacted Medicare Part C—also known

as Medicare Advantage—to allow Medicare beneficiaries to opt out of traditional fee-for-service

coverage under Original Medicare. 42 U.S.C. § 1395w–21 et seq. Medicare Advantage allows

private insurers (or Medicare Advantage sponsors) to contract with CMS to offer Medicare

beneficiaries medical coverage similar to Original Medicare. Cares Cmty. Health v. United

States Dep’t of Health & Hum. Servs., 944 F.3d 950, 953 (D.C. Cir. 2019). CMS pays Medicare

                                                9
        Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 10 of 18




Advantage sponsors a fixed amount for each eligible Medicare beneficiary they enroll, and the

sponsors in turn negotiate agreements with healthcare providers to reimburse them for services

they provide to the sponsors’ enrolled beneficiaries. Id. Thus, payments made by Medicare

Advantage sponsors are “payment … in whole or in part under a Federal health care program”

because they are partially funded by CMS. 42 U.S.C. § 1320a-7b.

       In addition, federal regulations explicitly state that the Anti-Kickback Statute applies to

Medicare Advantage sponsors. 42 CFR § 422.504(h)(1) (“The [Medicare Advantage]

organization agrees to comply with … the anti-kickback statute (section 1128B(b)) of the Act.”).

Moreover, DME providers who submitted Medicare Advantage claims have routinely been

prosecuted under the Anti-Kickback Statute. See, e.g., United States v. Sosa, 777 F.3d 1279,

1291 (11th Cir. 2015); United States v. Scott Navani, Criminal No. 19-80176 (S.D. Fl.); United

States v. Leah Hagen, Criminal No. 19-146 (N.D. Tex.). In Sosa, for example, the defendant

invested in a community clinic that paid a patient recruiter to and then billed Medicare

Advantage sponsors for expensive drug doses. Id. at 1287. The Eleventh Circuit found that

there was ample evidence to support the Anti-Kickback Statute conviction and did not even

entertain an argument that Medicare Advantage payments are not funded by a Federal health care

program. Id. at 1291.

               2.       Perez Received $34.9 Million in Claims That Lacked Physicians’
                        Orders

       The loss amount also exceeds $25 million because Perez received about $34.9 million in

insurance payments for DME for which he lacked valid physicians’ orders.

       DME is only eligible for Medicare reimbursement if the patient has a valid physician’s

order ensuring the DME is medically necessary. The Medicare Program Integrity Manual states,

“All [DME] items require a written order/prescription from the treating practitioner for Medicare
                                                10
         Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 11 of 18




payment as a condition of payment.” Ex. M, Medicare Program Integrity Manual, Ch. 5.2. The

Medicare Claims Processing Manual states that orthotics such as leg, arm, back, and neck braces

“are covered under Part B as a medical or other health service … when furnished incident to

physicians' services or on a physician's order.” Ex. N, Medicare Claims Processing Manual, Ch.

20 at Rule 10.1.3. The Medicare Benefit Policy Manual similarly states that leg, arm, back, and

neck braces, “are covered under Part B when furnished incident to physicians’ services or on a

physician’s order.” Ex. O, Medicare Benefit Policy Manual, Ch. 15 at 140.

        The Medicare requirements for DME apply with equal force to Medicare Advantage

plans. For example, UnitedHealthcare’s Medicare Advantage Coverage Summary for DME

states, DME “are covered when Medicare coverage criteria are met.” Ex. P, UnitedHealthcare

Coverage Summary at Sec. I. It further states that orthotics must be “furnished on a physician's

order.” Id. at Sec. I, n. 2(b).

        Only about $505,000 of Perez’s claim payments were supported by physician’s orders—

this is less than 1.5% of Perez’s paid claims, and less than 0.5% of the billed claims. During the

investigation, Perez’s companies produced faxes received from physicians’ offices in response to

prescription requests. Of the 2,874 physician’s orders that were faxed back to Perez’s

companies, less than 1,200 were signed, and those signed physicians’ orders accounted for about

$600,000 in claim payments. Thus, Perez received $34.9 million in payments for DME that

were not supported by a physician’s order. Incidentally, Perez received more than 1,500 faxes

that physicians refused to sign—many physicians offices wrote “X,” “NO,” or “This is fraud” on

the request. Ex. Q, Refused Physicians Orders.

        Perez also argues that the DME provided to beneficiaries by Perez’s companies were

over-the-counter braces, which do not require prescriptions or determinations of medical

                                                 11
         Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 12 of 18




necessity. Ex. A at ¶¶ 10, 20. But Perez’s claims listed Healthcare Common Procedure Coding

System (“HCPCS”) codes for DME that are not over-the-counter but require physicians’ orders,

as shown in Table 1 below. Ex. C. For example, the two most lucrative braces codes (L1832

and L0631) both require customization by a trained individual. HCPCS Code L1832 covers

knee orthosis with adjustable knee joints that has been “trimmed, bent, molded, assembled, or

otherwise customized to fit a specific patient by an individual with expertise.” HCPCS Code

L0631 covers lumbar-sacral orthosis that has been “trimmed, bent, molded, assembled, or

otherwise customized to fit a specific patient by an individual with expertise.”

             Table 1: HCPCS Codes Submitted by Perez (Jan. 2013 – Apr. 2019)
 HCPCS Code           Short Description        Amount Billed        Amount Paid    # Paid DME
 L1832              Knee orthosis             $32,111,126.57       $7,142,944.81   15,897

 E0691              Ultraviolet light         $20,567,395.62       $6,475,932.30   11,125
                    therapy system
 L0631              Lumbar-sacral orthosis    $17,621,546.92       $7,720,220.86   11,735

 L3960              Shoulder elbow wrist      $14,166,637.19       $4,064,597.85   8,230
                    hand orthosis
 L1971              Ankle foot orthosis       $8,451,405.55        $1,854,872.56   5,848

 E0692              Ultraviolet light         $6,050,467.65        $1,439,421.03   3,199
                    therapy system panel
 L0650              Lumbar-sacral orthosis    $4,696,471.21        $1,812,766.86   2,612

 L3916              Wrist hand orthosis       $2,534,808.00        $416,216.90     1,259

 L3807              Wrist hand finger         $2,072,155.75        $243,779.20     1,556
                    orthosis

               3.      Claims Analysis Shows That $35.5 Million is a Reasonable Loss
                       Estimate

       Perez’s claims are facially fraudulent based on the government’s claim analysis.

Comparing the claims Perez submitted to Medicare Advantage sponsors to CMS’s patient


                                                12
        Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 13 of 18




information revealed many irregularities that are indicative of fraud. Ex. C, HHS Division of

Data Analytics Claims Analysis.

      Perez submitted over 1,000 claims for supplies and services provided after the
       beneficiary died. Ex. R, Claims Submitted for Dead Beneficiaries. Most of the claims
       were made months—if not years—after the beneficiaries’ death. 120 of these claims
       were paid. Ex. C.

      Less than 30% of Perez’s claims listed a provider with whom the beneficiary had a
       preexisting relationship. Ex. C at 5. Of those claims, the prescriber last saw the patient
       an average of 567 days before Perez’s claimed date of service. Many claims listed
       referring providers that did not refer any patients to Perez’s company. Prescribers Dr.
       Marie Debnam, Dr. Sachida Manocha, were listed on claims for over $1,590,000 in paid
       claims. Each of those doctors stated that they rarely prescribed DME and did not
       recognize the name of Perez’s companies. Ex. S, Interviews with Drs. Debnam,
       Manocha, and Patel.

      Perez regularly re-submitted claims, both paid and unpaid. He submitted claims for
       about 35,000 beneficiaries, and on average each patient was billed for 3.7 pieces DME.
       Ex. C. Over half of the beneficiaries were billed for more than one type of brace. Id.
       For over 9,000 beneficiaries, Perez was paid for multiple types of braces.

      Perez received $6.5 million in payments for ultraviolet light therapy systems between
       January 2013 - April 2019. But during that time, he did not buy a single light therapy
       system for any patient. Ex. T, Report of Perez’s Proffer of February 2020.

      More than 48% of the total claims submitted by Perez were denied outright by Medicare
       Advantage sponsors.

       Given this analysis, it is reasonable to conclude that all of Perez’s $35.5 million paid

claims were fraudulent.

       B.     Perez’s Offense Involved Mass-Marketing (U.S.S.G. § 2B1.1(b)(2)(A)(ii))

       Perez’s DME scheme was committed using mass marketing—that is, call centers that

called hundreds of patients a week to offer DME products. The Sentencing Guidelines define

“mass marketing” to include a “campaign that is conducted through solicitation by telephone …

to induce a large number of persons to [] purchase goods or services…” The enhancement has

been consistently applied in similar DME cases where the defendant solicited patients promising

free DME. United States v. Isiwele, 635 F.3d 196, 198 (5th Cir. 2011) (defendant instructed
                                              13
        Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 14 of 18




recruiter to go into elderly and low-income communities and gather billing information from

Medicare/Medicaid patients); United States v. Mauskar, 557 F.3d 219, 233 (5th Cir. 2009)

(defendant fraudulently prescribed wheelchairs for over a thousand elderly ambulatory Medicare

patients who were promised free wheelchairs).

       C.      Perez Was Convicted of a Federal Health Care Offense and Loss to the
               Government Health Care Program Was More Than $20 million (U.S.S.G.
               § 2B1.1(b)(7)(iii))

       As discussed above, the Medicare Advantage claims submitted by Perez caused a loss

involving a government health care program of more than $20,000,000.

       D.      Perez Was the Leader of a Criminal Scheme Involving More Than Five
               Participants (U.S.S.G. § 3B1.1)

       Perez was the mastermind of the scheme and he employed, directed, and partnered with

about a dozen people to carry out it out. See e.g., United States v. Perez, 285 F. App’x 706, 709

(11th Cir. 2008) (four-point enhancement was appropriate because defendant was integral to

DME scheme even though her co-conspirators were also leaders); United States v. Nowlin, 640

F. App’x 337, 349 (5th Cir. 2016) (enhancement applied to owner of DME company even

though other employees were not criminally culpable). Five other participants have pleaded

guilty to related charges. United States v. Nathan LaParl, Talia Alexandre, and Stefanie Hirsch,

Case No. 20-cr-10223; United States v. Jessica Jones and Elizabeth Putulin, Case No. 20-cr-

10212. Other uncharged employees include Stephanie Raterman, Elisha Kite, Rebecca East,

Heather Jeffries, Alexis Savant, Rebecca Bruno, Paul Bruno, Juliana Desantis, and Gianna

Rowe. Perez even created an organizational chart, shown below, which shows himself (“JC”) at

the top directing six other employees including Elizabeth Putulin (“Liz”) and Talia Alexandre

(“Talia”).



                                                14
        Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 15 of 18




III.   THE RECOMMENDED SENTENCE IS CONSISTENT WITH SIMILAR
       OFFENSES

       Section 3553(a) of Title 18 specifies the factors courts are to consider in imposing a

sentence and instructs courts to “impose a sentence sufficient, but not greater than necessary, to

comply with” the four identified purposes of sentencing: just punishment, deterrence, protection

of the public, and rehabilitation. 18 U.S.C. § 3553(a). Section 3553(a) then directs a sentencing

court to take into account “the nature and circumstances of the offense and the history and

characteristics of the defendant,” as well as “the need for the sentence imposed” to serve the four

overarching aims of sentencing. §§ 3553(a)(1), (2)(A)–(D); see Gall v. United States, 552 U.S.

38, 50, n. 6 (2007). The court must also consider the pertinent guidelines and policies adopted

by the Sentencing Commission. §§ 3553(a)(4), (5); see id., at 50, n. 6. Each of these factors

supports the recommended sentence.



                                                15
        Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 16 of 18




       The 15-year sentence is just punishment for Perez’s crime and will provide general

deterrence for similar health care fraud schemes. Perez’s $35.5 million scheme was the most

lucrative DME fraud prosecuted in this district, and one of the largest DME schemes nationwide.

This was an expansive scheme that ranged over seven years, involving approximately a dozen

employees and 35,000 Medicare beneficiaries. Moreover, DME fraud is a rampant and

incorrigible crime. The recommended sentence reflects the scale and seriousness of the offense

and discourages future offenders.

       The lengthy sentence is also necessary for specific deterrence. The underlying DME

fraud was not a crime of necessity, a youthful folly, or a legitimate business that was later

corrupted. Perez engineered a wholly fraudulent enterprise fueled by greed and hubris. Perez

defrauded the government and exploited the personal information of thousands of unsuspecting

seniors to fund his lavish lifestyle complete with yachts, Lamborghinis, McLarens, amateur race

cars, and luxury houses. Perez’s conduct is compounded by his recent behavior: trying to

continue his DME scheme under his wife’s name, lying to law enforcement, and making

unsupported factual contentions and legal arguments at sentencing. Perez is trying to have it

both ways—he wants to keep the benefit of his plea agreement and guilty plea but refuses to bear

its full ramifications. The Court’s sentence should promote respect for the law and, by the same

token, it should punish Perez’s disregard for the law.

IV.    CONCLUSION

       For the foregoing reasons, the Government submits that the Court should sentence the

defendant, Juan Camilo Perez Buitrago, to a term of incarceration of 180 months, order

restitution in the amount of $35,590, 245, and grant the government’s motion for an order of

forfeiture (money judgment).


                                                 16
Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 17 of 18




                            Respectfully submitted,

                            NATHANIEL R. MENDELL
                            Acting United States Attorney



                      By:   /s/ Elysa Q. Wan
                            Elysa Q. Wan
                            Carol E. Head
                            Assistant United States Attorneys




                              17
        Case 1:20-cr-10097-GAO Document 94 Filed 05/03/21 Page 18 of 18




                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).

                                             _/s/ Elysa Q. Wan                      ___
                                             Elysa Q. Wan
                                             Assistant United States Attorney




Date: May 3, 2021




                                                18
